Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 26, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151945 & (13)(18)(19)                                                                            Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 151945
                                                                   COA: 325933
                                                                   Kalkaska CC: 08-003014-FC
  DAVID CHRISTIAN DeJONGE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file supplemental brief is GRANTED. The
  application for leave to appeal the May 4, 2015 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion for production of
  records is DENIED as moot and the motion for an evidentiary hearing is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 26, 2016
         s0718
                                                                              Clerk